FILED
                             UNITED STATES DISTRICT COURT
                                                                                         JUN - 5 2009
                             FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District and
                                                                                     Bankruptcy Courts
Faraud K. Muhammad,                           )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Civil Action No.      09 1046
                                              )
The Governor to the CIA of Illinois et al.    )
                                              )
       Defendants.                            )

                                   MEMORANDUM OPINION

       Plaintiff, proceeding pro se, has submitted seven complaints each accompanied by an

application to proceed in forma pauperis. In each complaint, plaintiff sues "secret CIA" agents

and in five complaints he adds "[t]he Governor to the CIA of Illinois" and officers of the

DeKalb, Illinois, police department. Because the Court will dispose of the seven complaints in

the same manner, it will consolidate them into one civil action, grant plaintiff s in forma

pauperis application and dismiss the case as frivolous. I

         Plaintiff is a homeless individual in the District of Columbia. He accuses the defendants

of various misdeeds, including poisoning him with toxic material and transferring "certain [of

his] brainwave frequencies" to CIA headquarters and the basement of the DeKalb police

department to monitor his activities. Complaints that describe fantastic or delusional scenarios

are subject to immediate dismissal. See Neitzke v. Williams, 490 U.S. 319, 328 (1989); Best v.


        I  In proceedings where leave to proceed in forma pauperis is granted, the Court must
"dismiss the case at any time [it] determines that ... the action ... is frivolous." 28 U.S.C.
§ 1915(e)(2)(B)(i). In addition to "The Governor to the CIA of Illinois" and the DeKalb police
department, the named defendants, as consolidated, are: "Secret CIA Agents" Mariah, Star, Al
Ousli, Tim Bowden, Stephanie Knudson, John Muhammad, Elois D. Harris, Medinah Harris,
Mecca Muhammad, Naoki Harris, Nadar Muhammad, Vekie Harris, B Littlejohn, Sharon
Littlejohn, Tina Harris, Tiffany Harris and Ericka Littlejohn and Police Officers Melissa
Hernandez, Tim Moore and Lt. Dan Gerace.
Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Moreover, a complaint may be dismissed as

frivolous when it lacks "an arguable basis in law and fact." Brandon v. District of Columbia Bd.

of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984). Because each consolidated complaint qualifies for

such treatment, the Court will dismiss the case by separate Order issued contemporaneously.




Date: May   ~, 2009




                                             -2-